UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6040



ANTONIO F. WILLIAMS,

                                           Petitioner - Appellant,

          versus


MICHAEL T. W. BELL,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Fox, Senior
District Judge. (CA-00-372-5-3F)


Submitted:   May 10, 2002                  Decided:   June 21, 2002


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Antonio F. Williams, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antonio F. Williams seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.*           Accordingly, we deny a

certificate   of   appealability   and    dismiss   the   appeal   on   the

reasoning of the district court.       Williams v. Bell, No. CA-00-372-

5-3F (E.D.N.C. Dec. 18, 2001).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                               DISMISSED




     *
       We note that Williams’s objections to the report of the
magistrate judge were timely under 28 U.S.C. § 636(b)(1) (1994).
Houston v. Lack, 487 U.S. 266 (1988).    We have considered the
objections and the points raised in Williams’s informal brief to
this court in reaching our decision.


                                   2